2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tube movement mechanism, thumb interface, and tube engager. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted 

3.	Claim Interpretation. Claim 39 is interpreted to only cover the capability of engaging a connector fitting in use, i.e. no actual physical connector fitting or endotracheal is required. Should this be interpretation be incorrect (i.e. the connector fitting and/or endotracheal tube is required), amendment is required.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 37[1], 38[1], 39[19], 40[1], and 41[4] are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4, and 19 of U.S. Patent No. 10531792.  Brackets indicate claim of the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claims of the present application and claims of U.S. Patent No. 10531792 is that the patented claims are more specific.  Thus the invention of patented claims are is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.  
Claims 43-45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of U.S. Patent No. 10531792 in view of Scimone et al. (US 2014/0173912). The art of actuation in tools provides numerous examples of thumb sliders, of which the Scimone et al. reference is selected as exemplary. 
Regarding claims 43-44, patented claim 41 does not disclose the thumb slider being coupled mechanically to the tube engager so that a movement of the thumb slider is mechanically translated into a corresponding movement of the ET and a slot formed in the handle along which the thumb slider slides along. Scimone shows mechanically coupling a thumb slider 102 to an engager 103 via a post 131 such that corresponding movements are translated; and the thumb slider 102 guided by and sliding along a slot 114 or 115. It is considered obvious to have combined the teaching of mechanically coupling a thumb slider to an engager via a post such that corresponding movements are translated and the thumb slider sliding along a slot per Scimone to the thumb slider, handle, and engager of patented claim 41 in order to improve structural integrity to prevent wobbling or erroneous motions of the thumb slider, thereby ensuring controlled motion. 
Regarding claim 45, patented claim 41 does not disclose the thumb slider including an elongated member that extends from the tube engager and a plurality of thumb interfaces positioned at regular intervals along the elongated member. Scimone shows a thumb slider extending (e.g. via a post 131) from engager 103 and comprising an elongated member 102 having thumb interfaces 130 positioned at regular intervals (e.g. Fig. 7), and that such an arrangement improves grip (e.g. [0069]). It is considered obvious to have provided thumb interfaces positioned along an elongated member of the thumb slider with the elongated member extending from an engager per Scimone to the thumb slider, handle, and engager of patented claim 41 in order to facilitate operation and grip of a thumb slider.
Claims 54-55 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10531792.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claims of the present application and claims of U.S. Patent No. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.  
Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10531792 in view of Dunst (US 7608040). While the patented claim does not require a system comprising the endotracheal tube, Dunst shows a laryngoscope may be provided with an endotracheal tube to, for example, facilitate treating a patient, such as providing positive pressure ventilation for a patient’s lungs (e.g. col. 1, lines 16-23; Fig. 8). It is considered obvious to have combined the teaching of providing an endotracheal tube to the laryngoscope of patented claim 1 in order to facilitate treating a patient, such as by providing positive pressure ventilation for a patient’s lungs.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 54, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2014-0130355. A blade 120 has a tip and base attached to handle 110. A channel 140 extends through the blade and handle per Fig. 1. The channel comprises a blade channel portion (e.g. channel portion in blade; Fig. 1) and a handle channel portion (e.g. channel portion in handle; Fig. 1). The channel may receive an endotracheal tube ET (e.g. 190). The handle channel portion is configured so that a proximal end of the ET is located in the handle channel portion in use (e.g. proximal end can be construed as shown in annotated figure below and/or a different ET can be used [e.g. ET 190 can be separated from laryngoscope 100 {e.g. para. [0050]}]; note: claims 37,  by a finger. One-hand operation is possible (e.g. [0041]). 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 56 is rejected under 35 U.S.C. 102(a)(1) as anticipated by KR 2014-0130355 or, in the alternative, under 35 U.S.C. 103 as obvious over KR 2014-0130355 in view of Kurtis (US 5509408). Note endotracheal tube 190. Considering that the terms proximal and distal are relative terms, the KR 2014-0130355 reference may satisfy each and every limitation of claim 56, following the reasoning of Sec. 4 in combination with the following exemplary interpretation: 


    PNG
    media_image1.png
    481
    554
    media_image1.png
    Greyscale




6.	Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Exemplary reasons for indicating allowability for claim 42 may include but is not limited to aspects be related to complications involving accessing the interior of the laryngoscope, fixing the tube with the tube engager, and then reassembling the laryngoscope, which, in surgical applications, may prove to be cumbersome or time-consuming. 

please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775